Name: Commission Regulation (EC) No 1387/95 of 19 June 1995 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1995 and on the submission of new applications
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade;  international trade;  cooperation policy
 Date Published: nan

 20 . 6. 95No L 134/22 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1387/95 of 19 June 1995 on the issuing of import licences for bananas under the tariff quota for the third quarter of 1995 and on the submission of new applications (Text with EEA relevance) tage should be set to be applied to each licence applica ­ tion for the origin or origins involved and category of licence in question ; Whereas, the maximum quantity for which such licence applications may still be submitted should be set taking account of the indicative quantities fixed by Regulation (EC) No 1220/95 and the applications accepted at the end of the application period running from 1 to 7 June 1995 ; whereas Council Regulation (EC) No 478/95 on addi ­ tional rules for the application of Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 applies ; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible ; Whereas the Management Committee for Bananas has not issued an opinion within the time limit laid down by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (3), as last amended by Regulation (EC) No 1 1 64/95 (4), lays down detailed rules for the application of the arrange ­ ments for importing bananas into the Community ; whereas Commission Regulation (EC) No 478/95 (*), as amended by Regulation (EC) No 702/95 (6), lays down additional rules for the application of the tariff quota arrangements laid down in Articles 18 and 19 of Regula ­ tion (EEC) No 404/93 ; Whereas Article 9 (3) of Regulation (EEC) No 1442/93, as amended by Regulation (EC) No 478/95, lays down that, where, in the case of a given quarter of origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the cate ­ gories of operators appreciably exceed the indicative quantity fixed, a reduction percentage to be applied to applications shall be set ; whereas, however, that provision does not apply to applications relating to 150 tonnes or less ; Whereas, pursuant to Article 9 ( 1 ) of Regulation (EEC) No 1442/93, the indicative quantities for import under the tariff quota are laid down for the third quarter of 1995 in Commission Regulation (EC) No 1220/95 Q ; Whereas in the case of the quantities covered by licence applications that are either less than or not significantly more than the indicative quantities fixed for the quarter in question, licences are issued for the quantities applied for ; whereas, however, for certain origins, the quantities applied for considerably exceed the indicative quantities or the percentages set out in the Annex to Regulation (EC) No 478/95 ; whereas, therefore, a reduction percen ­ HAS ADOPTED THIS REGULATION : Article 1 Import licences shall be issued under the tariff quota for the import of bananas, provided for in Articles 18 and 19 of Regulation (EEC) No 404/93, for the third quarter of 1995 : (a) for the quantity indicated in the licence application, multiplied by reduction coefficients of 0,2149, 0,6166 and 0,5886 for applications indicating the origins 'Dominican Republic', 'Costa Rica : category B' and 'Others' respectively ; (b) for the quantity indicated in the licence application where the application is for a quantity of 150 tonnes or less . Article 2 The quantities for which licence applications may still be issued in respect of the third quarter of 1995 are laid down in the Annex hereto. ( ¢) OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 142, 12. 6. 1993 , p. 6 . (*) OJ No L 117, 24. 5. 1995, p. 14. 0 OJ No L 49, 4. 3 . 1995, p. 13 . (') OJ No L 71 , 31 . 3 . 1995, p. 84. P) OJ No L 120, 31 . 5. 1995, p. 32. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 20. 6. 95 EN Official Journal of the European Communities No L 134/23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 June 1995. For the Commission Franz FISCHLER Member of the Commission No L 134/24 T EN Official Journal of the European Communities 20 . 6. 95 ANNEX (in tonnes) Quantities available for new requests COLOMBIA  Categories A and C 93 729,185  Category B 44 345,850 COSTA RICA  Categories A and C 74 254,708 VENEZUELA 12 035,000 BELIZE 3 000,000 CAMEROON 2 175,000 Other ACP 1 430,295